Tompkins, J.
This action of debt against the principal Manuel Brickel and the Maine Bonding and Casualty Company surety on a bond, is before us on general motion.
The bond in form is identical with that considered in the case State of Maine v. James Calanti et al., decided this day. As in that case, it purports to have been given in accordance with the provisions of P. L. 1934, Chap. 301, and acts additional thereto and amendatory thereof, and rules and regulations pursuant thereto.
The case was tried before a jury which returned a verdict for the State for the sum of one thousand dollars, the penal sum of the bond. The same points of law were raised by the defendant in his brief as in the Calanti case. The defendant in this case did not raise in his brief or in his argument the question that the verdict was against the evidence and the weight of evidence. Matters not properly raised in the brief or in the argument are considered waived.

Motion overruled.